Published Order Imposing Reciprocal Discipline
Steven H. David, Acting Chief Justice of Indiana
The Indiana Supreme Court Disciplinary Commission filed a “Notice of Foreign *1103Discipline and Petition for Issuance of an Order to Show Cause,” advising that Respondent was disciplined by the State of Illinois and requesting, pursuant to Indiana Admission and Discipline Rule 23(20), that reciprocal discipline be imposed in this state. On February 3, 2017, this Court issued an “Order to Show Cause.” On March 2, 2017, Respondent filed a response consenting to the imposition of reciprocal discipline and requesting that her reciprocal suspension run concurrently to her Illinois suspension. The Commission has not filed an objection or reply.
Respondent was admitted to practice law in Indiana and in Illinois. On January 13, 2017, the Supreme Court of Illinois issued an order imposing discipline on consent and suspending Respondent for six months, effective February 3, 2017.
The Court finds that there has been no showing, pursuant to Admission and Discipline Rule 23(20)(e), of any reason why reciprocal discipline should not be issued in this state.
Being duly advised, the Court orders Respondent suspended indefinitely from the practice of law in this state, effective February 3, 2017. Respondent is ordered to fulfill the duties of a suspended attorney under Admission and Discipline Rule 23(26). The costs of this proceeding are assessed against Respondent.
If Respondent is reinstated to practice in Illinois, Respondent may file a “Motion for Release from Reciprocal Suspension” pursuant to and in full compliance with Admission and Discipline Rule 23(20)(g), provided there is no other suspension order in effect at the time.
All Justices concur.